Citation Nr: 1311466	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status post pubovaginal sling and anterior cystoscopy repair with residuals of urinary frequency.  

2.  Entitlement to service connection for Crohn's colitis.  

3.  Entitlement to service connection for gastroparesis.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to October 1999.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia. 

In June 2011, the Veteran submitted a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) as a result of service-connected status post pubovaginal sling and anterior cystoscopy repair with residuals of urinary frequency and migraines.  A February 2012 rating decision, in pertinent part, denied this claim.  The Veteran was notified of this decision in February 2012.  To date, she has not submitted a notice of disagreement and the issue is not before the Board for adjudication. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service-connected status post pubovaginal sling and anterior cystoscopy repair with residuals of urinary frequency requires the use of an appliance; no renal dysfunction is shown.  

2.  The Veteran has Crohn's colitis that is related to symptoms she experienced during her active service.  

3.  The Veteran has gastroparesis that is related to symptoms she experienced during her active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no higher, for service-connected status post pubovaginal sling and anterior cystoscopy repair with residuals of urinary frequency are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a (2012).  

2.  Crohn's colitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  

3.  Gastroparesis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the service connection claims decided herein, the record reflects that the Veteran has been provided all required notice, to include notice with respect to the effective-date and disability-rating elements of the claims.  In addition, the evidence currently of record is sufficient to substantiate these claims.  Therefore, no further development is required under the VCAA. 

Regarding the increased rating claim, the record reflects that the Veteran was provided all required notice in a letter mailed in August 2006, prior to the initial adjudication of the claim in February 2007.  

The Veteran's available service treatment records (STRs) and post-service treatment records are associated with the claims folder.  In addition the Veteran was provided an appropriate examination.  The November 2006 QTC examination was adequate as the examiner reviewed the relevant medical history and provided an opinion with supporting rationale and citation to the evidence.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Increased Rating 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding according to 38 C.F.R. § 4.115a.  That regulation also provides evaluation criteria for renal (kidney) dysfunction.  However, this case does not present a kidney disability nor show the manifestations required for rating under those criteria.  (Specifically, persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, as is required for an 80 percent rating; and regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, as is required by a 100 percent rating, have not been shown.)

Continual urine leakage, surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is rated as 60 percent disabling.  If the wearing of absorbent materials which must be changed 2 to 4 times per day is required, a rating of 40 percent is provided.  If the wearing of absorbent materials which must be changed less than 2 times per day is required, a rating rated 20 percent is provided.  Id.  

For urinary frequency, the maximum evaluation of 40 percent disabling is available for daytime voiding intervals of less than one hour or awakening to void five or more times per night.  Daytime voiding intervals between one and two hours or awakening to void three to four times per night will be rated as 20 percent disabling.  Daytime voiding intervals between two and three hours, or awakening to void two times per night will be rated as 10 percent disabling.  Id.  

Obstructed voiding will be rated as 30 percent disabling with urinary retention requiring intermittent or continual catheterization.  A 10 percent evaluation is for application when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc.; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; or 4. Stricture disease requiring periodic dilation every 2 to 3 months.  Id.  

Urinary tract infection will be rated as 30 percent disabling with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year), and or requiring continuous intensive management.  A 10 percent evaluation is provided for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, an August 2005 DRO decision awarded service connection for status post pubovaginal sling and anterior cystoscopy repair with residuals of urinary frequency.  A 20 percent evaluation was assigned from November 1999.

The Veteran submitted the instant claim for an increased rating in May 2006.  

A November 2006 QTC examination report notes the Veteran's history of total hysterectomy in 1983 with post pubovaginal sling and anterior cystoscopy repair.  Thereafter, she complained of neurogenic bladder (urinary retention).  Currently, she reported urinating four times during the day, with no problems at night.  She had problems starting urination and used a catheter to assist in this process.  She also reported urinary tract infections which were treated once or twice a month.  No dialysis was required.

A February 2007 DRO decision granted an increased 30 percent rating under Diagnostic Code 7512, effective May 2006.  The Veteran continued her appeal.

Private surgical records show that the Veteran underwent left permanent InterStim (insertion of left quadripolar lead and implantable programmable generator for treatment of urinary retention) on March 26, 2007.  

Subsequent private treatment records dated from 2007 to 2011 note the Veteran's ongoing complaints of urinary retention.  Laboratory tests show that protein was negative.  The Veteran was well nourished and denied fatigue.  No dialysis was reported.

Review of the rating criteria shows that the current 30 percent is the highest rating that can be assigned under the rating schedule for obstructed voiding or urinary tract infection.  A higher 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Here, the Veteran underwent surgery for the permanent installation of InterStim (a programmable generator analogous to an "appliance") to treat her voiding dysfunction in March 2007.  Resolving all doubt in her favor, a 60 percent rating more nearly approximates the level of her disability for the entire period of the appeal.

The Board has considered whether a rating higher than 60 percent is warranted.  However, both 80 percent and 100 percent ratings require evidence of renal dysfunction.  The Veteran does not maintain, nor does the evidence show, that this is the case. 

In sum, the Board finds that, although the criteria for a 60 percent rating are met for the period of the appeal, a rating higher than 60 percent is not in order at any point during the period of the appeal.  See Hart, supra.

Extra-schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The symptoms of Veteran's status post pubovaginal sling and anterior cystoscopy repair with residuals of urinary frequency are contemplated by the rating schedule.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology of her disability.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations (renal dysfunction) are not present in this case. 

As such, no further inquiry is required and the criteria for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The STRs show that the Veteran was seen in May 1979 with complaints of nausea and diarrhea.  The diagnosis was gastroenteritis.  She was seen in February 1980 with various complaints, including vomiting and diarrhea.  Examination revealed increased bowel sounds.  The assessment was gastroenteritis.  In January 1981 she was seen with complaints of nausea, vomiting and abdominal pain.  She reported a history of abdominal cramps for seven to eight months.  A small bowel follow-through examination revealed an apparent area of mucosal thickening which could be Crohn's disease.  In May 1985 and December 1985 the Veteran was diagnosed with gastritis.  In December 1990 she was seen with complaints of abdominal pain.  An abdominal obstruction was ruled out.  In February 1995 the Veteran was seen with complaints of nausea, vomiting and diarrhea.  The assessment was acute gastroenteritis.  When the Veteran was seen for a sinus infection in December 1996, she reported a history of vomiting for two days in the previous week.  The Veteran was discharged from service in October 1999.

A November 2000 private treatment record notes that the Veteran was seen for various complaints, including stomach problems and constipation.  She attributed these problems to medication taken for other disabilities.  Her physician did not conduct a gastrointestinal examination and did not render a diagnosis.  

The Veteran submitted a claim seeking service connection for "stomach problems" in September 2001.  See VA Form 9 received in September 2001.  She attributed these problems to medication taken for other disabilities.

A July 2002 private colonoscopy report notes an impression of suspected Crohn's disease.  An August 2002 private treatment record notes the Veteran's complaints of chronic diarrhea.  The assessment was Crohn's disease.  An April 2004 private treatment record notes that the Veteran's Crohn's disease was in remission.  The Veteran had ongoing complaints of constipation.  In 2004 and 2006 she was seen with complaints of diarrhea, abdominal cramping and nausea.  Her private physician stated that she had known gastroparesis and Crohn's colitis.  

A November 2006 QTC examination report notes the Veteran's complaints of alternating diarrhea and constipation, stomach cramps, abdominal pain, nausea, vomiting and stomach distention.  After reviewing the claims file, the examiner opined that the Veteran's Crohn's disease and gastroparesis were related to her military service.  He noted that she was seen in service for complaints related to these disabilities, and continued to be seen for the same complaints following discharge.  

In statements received throughout the period of the appeal, both the Veteran and her husband discussed the Veteran's history of stomach complaints since service.

After a careful review of the evidence the Board finds that entitlement to service connection for Crohn's colitis and gastroparesis is warranted here. 

That the Veteran has been diagnosed with and treated for Crohn's disease and gastroparesis after service is well documented in the record.  As for the onset of these disabilities, STRs show the Veteran's ongoing complaints of and treatment for symptoms arguably related to both disabilities from 1979 to 1996.  Moreover, the November 2006 QTC examiner's opinion expresses support for the proposition that the Veteran's Crohn's colitis and gastroparesis are at least as likely as not (50% probability) related to her military service.  There is no competent medical evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for Crohn's colitis and gastroparesis is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




[Continued on Next Page]
ORDER

A disability rating of 60 percent, and no more, for status post pubovaginal sling and anterior cystoscopy repair with residuals of urinary frequency is granted, subject to the criteria applicable to the payment of monetary benefits. 

Service connection for Crohn's colitis is granted.  

Service connection for gastroparesis is granted.  


REMAND

Service Connection for GERD

The Veteran underwent a QTC examination in November 2006.  The examiner was to provide an opinion as whether it is at least as likely as not that the Veteran has GERD that was incurred in or aggravated by service.  However, no such nexus opinion was provided,; this was presumably because such disability was not found on examination. 

However, the Board notes that private medical records show the Veteran was seen with complaints of esophageal dysphasia in March 2003 and April 2004.  A diagnosis of GERD was noted in private treatment records dated in November 2004 and August 2006.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that another attempt must be made to determine whether or not GERD, including that noted in the aforementioned private treatment records, was incurred in or aggravated by service, or was caused or permanently worsened by the Veteran's service-connected disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the Veteran's claims file to a medical professional to render an opinion regarding the etiology of any current or recent GERD, to include the GERD noted in private records in 2004 and 2006.  Specifically, the following questions should be answered: 

a.  Is the Veteran's current or recent GERD at least as likely as not (a 50 percent or better probability) causally or etiologically related to her military service or to some other cause or causes? 

b.  Is the Veteran's current or recent GERD related to symptoms or signs she had in service? 

c.  Is the Veteran's current or recent GERD at least as likely as not (a 50 percent or better probability) caused or permanently worsened by her service-connected disabilities, to include medication taken therefore? 

An additional examination should be scheduled only if it is deemed necessary by the physician.  The physician should provide a complete rationale including the reasons and bases for all conclusions reached.  If the physician determines that an opinion cannot be expressed without resort to mere speculation, any missing evidence that might enable the opinion to be expressed should be noted.  If there is no such evidence, the physician should provide the reasons and bases as to why any opinion would be speculative. 

2.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for GERD, to include on a secondary basis.  The provisions of 38 C.F.R. § 3.310(b) must be applied.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


